Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
	Applicant’s amendment filed 10/1/2021 has been received and entered.  Claims 1-13, 15-18 have been amended.
Claims 1-20 are pending.

Election/Restriction
Applicant’s election without traverse of Group 1 in the reply filed on 3/31/2021 was acknowledged.  In prosecution upon initial search and review of the claim limitations of the elected method and the steps performed by the system of Group II, it did not appear to be undue burden to examine both groups together and the restriction requirement was withdrawn.
Claims 1-6, drawn to a method for DNA sequence alignment and claims 7-20, drawn to system for aligning a DNA sequence are currently under examination.

Priority
This application filed 7/19/2018 claims benefit to foreign application TW107100449 filed 1/5/2018 in Taiwan.
No comments have been made by Applicants regarding the summary of priority. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/1/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.  
The amendments to the claims to address the use of “N number” for suffix, characters, location indices, strings and SA addresses has addressed the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

is withdrawn.  
Claim analysis
Claim 1 has been amended and still is generally directed to a method to align a sequence to a reference sequence to identify similarities and/or differences between the two.  More specifically, given the claim limitations and guidance of the specification, this is performed by steps where a sequence is fragmented into smaller lengths, then grouping and sorting the sequences to provide for an FM-index that is used for alignment and assessment of a sequence string relative to a reference.  As amended, the claims now require specific integers related to elements of the sequence data.  The claims recite that the method steps are performed by a processor, and the system claims appear to provide that the instructions are stored and implemented by a computer processor.  The claims do not set forth what is provided relative to DNA data or the reference to which is aligned, and given the examples in the drawings appear to encompass any range or size of sequence.
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method stored on a non-transitory medium and implemented on a processor.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence target and reference data for possible alignment of the sequences and possible variations between them.   The step of aligning and comparing sequence to arrive at the identification of similarities between the sequences are instructional steps.  It is noted that the claim requires computing obtaining, sampling grouping and sorting to provide for an FM-index.   The judicial exception is a set of instructions for analysis of sequence data and considered to fall  concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  Given the high level and general nature of the steps required of the claims, and the examples provided in the drawings, it appears that the steps do not require a computer and can be performed on paper and analysis done in one’s mind.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims as amended provide for steps when practiced in a computer environment result that significantly reduce storage capacity for the FM-index data (see teachings of the specification at page 30-31 for example).  Given the evidence of it appears that the claimed elements provide for significantly more as a whole.  Accordingly, the claims appear to be patent eligible under Prong 2 of the 101 analysis and the rejection is withdrawn.

Conclusion
Claims 1-20 are allowed.
The closest art of record appears to be Arram et al. who provide the use of FM indexing algorithm application to sequence alignment and teaching of its application in tools such as BOWTIE, however suggest that a step of splitting tables nor grouping or ordering splitter strings by lexographical order (see section in Related Work) as required of the instant claims.  Similarly, Chacon et al. (n-step FM-Index for faster pattern matching, Procedia Computer Science 18 (2013) 70 – 79) provide for methods that can be applied to accelerate alignment of sequences.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631